            Case 0:20-mj-06469-PMH Document 31 Entered on FLSD Docket 10/06/2020 Page 1 of 6
                         4% '


            (','
        .                         2           ..
    .   (Révlskdnj/7.
                    02p)
                                                                                                                                                                         '
                                                                                                                                                            .       .            .                   .       .
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                      .                   .                                         l' .            .
                                                                                                                                                    twte
                                                                                                                                                       riàj4kij
                                                                                                                                                    s(+ Tàxj
                                                                                                                                                              yjùijildd r
                                                                                                                                                            typikrhiètôk
                                                                                                                                                                        èùlv
                                                                                                                                                                           #i-t/IEiI
                                                                                                                                                                                   jA:
                                                                                                                            ..
                                                                                                                                    '
                                                                                                                                    . '
                                                                                                                                                '   '(. .'
                                                                                                                                                    .      ( . (..   ' .'(l' '     '             .




                                                                                                        .   ll' '
                                                                                                              ' ..
                                                                                                                        klyk
                                                                                                                           jklt'
                                                                                                                               kxç kjà
                                                                                                                                     .ùxb:
                                                                                                                                        ..' $s0à,
                                                                                                                                        r'    .'
                                                                                                                                                j'
                                                                                                                                                 0àP.
                                                                                                                                                    ss:
                                                                                                                                 ( . :( .. .. 'r ... ..
                                                                                                                                                                     '
                                                                                                                                                                     . ..
                                                                                                                                                                          '
                                                                                                                                                                                     .                                                                                                                        (: ..,, q.
                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                            ..                           :. . .                        . ..                              .       . .
                                                                                                                                                        E èkjsko
                                                                                                            yEl
                                                                                                            j
                                                                                                                                                                                                             .     ((o'
                                                                                                                                                                                                                 iE3-...j ..j ...yy. ...j.....j
                                                                                                                                                                                                                        tuqùj
                                                                                                                                                                                                                        . .'
                                                                                                                                                                                                                                 lq'
                                                                                                                                                                                                                             ' .'(:
                                                                                                                                                                                                                                   q d-Lyjp.yj
                                                                                                                                                                                                                                             ((
                                                                                                                                                                                                                                                :Eyr
                     .'
                                                                                                        '
                                                                                                            ..                                                                                                                                     '                                       .'..l '                                      '',,l
                                      .                . .                       .   'j
                                                                                      y(                       .
    tx rrtblslkArtjo#TAM Em eà:,,
             i        . g.. (,          .
                                              ,.
             :       puptift .                     ..
                                                       .
                                                           .'
                                                           .
                                                                                              '
                                                                                                            '
                                                                                                                    .       ' .
    .
        k/                                                          ..:                                                                                                                                                                                ..
                                                                                                                                                                                                                                                           ,USM :#.:.. ....... .::. .      '
                                                                                                                                                                                                                                                                                                                                                           .... . :.                     ..
                                                                                                                                                                                                                                                                                               ..             '   J           ..'           ..            '     :
                                                                                                                                                                                                                                                                                                                                                                .       ..               ..'
                                                                                                                                                                                                                                                                                '                                          , .'
                                                                                                                                                                                                                                                                           . . .. '                                       . .

         kich'
             arbW éskfsteifi        :                                                 .
                                                                                       ..
                                                                                                                        .
               :
                 : .:. jx      j
                             . .u
                                - jatz
                                  . .:?
                                               .
                                              ..
                                                    .,                                                              .
    . .
       '             '
                  . ..
                         ..
                                 (        .       ''':'             ..'               .(
                                                                                     ..             .       ''':'               ..' '.              ..
                                                                                                                                                        .(               .   . :'            .
                                                                                                                                                                                             /'
                                                                                                                                                                                             .
                     .            ::.                   .               ..      ..    .
                                                                                          ::.                   .
                                                                                                                        .
                                                                                                                                    .
                                                                                                                                                .
                                                                                                                                                        .
                                                                                                                                                                    2,                                   . . . ::.                        .                    .
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                     ::.                                  .            :.        ,                                  :.                     .. . 2       .


    .
        ï,:
          tt+ N dyisigteàdèfçndàntànii,ïè?wèyEtùeùntbrqiglièdFttfeùej,(joiu
                         ..                 .                       .
                                                                          .
                                                                           tlyàliij:yékeral
                                                                                     ..
                                                                                          .
                                                                                           lyAd.kikqhwl
                                                                                                    .
                                                                                                       qdgy
                                                                                                      ..  .
                                                                                                            tvt.w:à.nb
                                                                                                                    .y          .                   ..                   .                   .                   ..                                    .                       ..

.
    '   purpy+ôpal,
             '
                     tçptestvtàuyezdjpwtlyaizdsevbplly,at.
                                                   .
                                                         èbpu,di:pAytlp tuiiç1ds,ikè
                                                                .        .' .           .
                                                                                         xprAmu   ritw tlz sum.p.f'
                                                                                              . . . .                   .           . ' .                       .                        .           . ' .                                         .        . ' .                    .                    .
    '
        $..
          5(kj
             kdfsp.'
                   . .
                     ''
                      ... .. ... ,''... ..: .,. .'''.. ., ... '. ...::.                                                                                                                                                                                                                                       ''                  :                       ''                    :                     ''
                                                                                j.
                                                                                (                                                        :.                                      .                       :.                               .
                                                                                                                                                                                 .                   .       .        :                   .                    . . (.                               .             .

        ..                                                                                                                                  .
                                                                                                                                                    #TAVDAQT
                                                                                                                                                      :. .
                                                                                                                                                            ICONbI
                                                                                                                                                           ..  2. .
                                                                                                                                                                   TIUN:
                                                                                                                                                                      ..
                                                                                                                                                                         OF
                                                                                                                                                                          :.
                                                                                                                                                                             XON'
                                                                                                                                                                              .
                                                                                                                                                                                D
                                                                                                                                                                                ...' '
                                                                                                                                                    ..                                           ..              ..               , ..                     ..                  ..
         :       ,                                              .           !                 . .                   .       .           :   .                                    .       .            ;                   . . ..


    ..
        Ti
        y
          eèbpdittqnj
            ' .
                       Jttlusbt
                    ..(.      .
                               à:àrltliàitl
                                          ièaéfekthn
                                          . , .'   '
                                                     f:                                                                                                                                                                                                                                                       .(                                          ..(.                                    ..(
            1..'sllâll.
                      '
                      àpwaiberùi#thiscùprt:1. *d.àt'sgclkotliikplacçsw'sthi:kefqkkaikfmàk:'
                                                                                          àer
                                                                                            'e'qùke'
                                                                                                   èiiaup'pqp'in
        Aèc4rdaùçer  kitliaily ao a11prdeigândditkçtipz: relqtiéjjjithçdefçhdàny'jtpye#atkqihthijca$y,:mçlpdizig
        àppeéiapttfp:kjplétioppf>tondjtopa tliy(ysu awtisryjsséàsm,yb:ordçiedprpöiifiedbytliisCoouitdr
    .
     @#ôtàetupitedStàtesDijtriqt'coiirttéFtki/ thè:èei-
                                                      ihdahiifla#v lielbtp'
                                                                          énàWetdrfhùYujikàiisfetrrdtTlke
    'd
     'yfqndàhtijs
                fequifrd:
                        töléérygiilip
                                   . (
                                      i
                                      h tài:
                                           c
                                           l
                                          ..'
                                             l
                                             e#k of
                                                 . .
                                                    C ùu
                                                       '
                                                        )ip
                                                        . .
                                                           rE
                                                            de fepjèYt i
                                                                       ipç
                                                                        .
                                                                          lth.et
                                                                               ihkkn.d'p.laqepgfW .k.c'ùediz
                                                                               .
                                                                                                           ied
                                                                                                           . .;         .                   ,                                                                                                                                                                                                                                                                           .
    Tkùcéeéipksop'            ilxp'iveùt1 aka.
                    thi:aki..T.                       bitindaiitàsàum.itùàtEisqùrhèiiaje'has:beçkdisinksedunlikàtlp
                                                                            .                                                                                        .                                                                                         .                                                                                                                                  .

    utluitTliwd.
    .          ipfefçd.% :hrdçrrpf'dimiiljsalf'':wrl'hç defçpdéptisip abiderby:pnk'
               '                                                                  .judjm
                                                                                      .'çili'çnte'pà.
                                                                                                    14wih:ïaqerLby                                                  .                                                                         ..                   .

    sùrrçnàkrlxgtpsèryeo yseniezcyimpplqk+ 41ôbpppgkanyöidçrtpditeciiàùiaydnpqqtiptwkikzlwhjtldgilpnt:
 'Thisijàcèniihtiiiw boiA iildùdinkailkpidciékiileonabbéàloirivieW,Whichshàlliehiàinipfultfotdeand
                     .' . '           .'               . .                  .    .-       .' .                      .                                   -                    < .œ .                  .                .   -   .              *. A .
                                                                                                                                                                                                                                          . ..                             .        . . ,           , ,           .                 . .                             .       .                                       .

'd/lkd ppt
    ..  :
          ilkuçliti- è.> 'tl1ï'
                             .
                       ::. . .
                              .
                               t.q.ttri
                                      .àtpl
                                  , . .. :
                                           lè,fd#f,.qtliwi
                                                        :
                                                          .
                                                          si.
                                                            ,
                                                             :''.'
                                                               ..
                                                                 ( '' ':
                                                                    ..
                                                                                 . ''.                          .

                                                                                          .                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                       .

                 '1i:Màyn/ tkayiltwtqid.ihegoutlktnbkkt/iitèi-
                         .                .
                                            . .
                                                             .l
                                                              q
                                                              ::b
                                                                rlctà.ui
                                                                       .l
                                                                        lek.s.(jthb.r.èi.srEayp,mv
                                                                        .                        . é
                                                                                                   k..b
                                                                                                    .  y.ihecpl'
                                                                                                               zrtpki. iö           .       ,                           .
                                                                                                                                                                             .               ..              , ..                 .                                                                                                                                                           .                 .

           , ht
    yùy sttè  taVl;:Tke'Sèulii.n'
                     .           .Diqt2d pf#lQridacpiljislsè?iheibllèwiiijaçuiptiçjiBràFartkfliglilàzids,Ehldiaù                                                .            .       .           .                                                     ..                  .         o
                                                                                                                                                                                                                                                                                                                                                                            .

                                                                                                                                                                                                                                                                                                                                                                                .                                   .

    Rlyej.S àttip,V i>liiingàdw.M bpröe,:b.kçqqhbbpèy.jjaltilé, kàcjjynjgtgtxgjq:. :
                             .
                                  .                    .
                                                                    .                 .
                                                                                                                :                                                                                                                                                      .                 . ,        .
                             .                                                        j                                     .                           ..                                                           .
       34,MàynètùhàpgeEis/   'kéryrèjeptqd'
                                          tiféFjwitàouipritk nudkcationàphàppwkql'fiùm tlieùzà '
                                                                                               /ièbaupn                                                                                                                                                                                                                                                                                    .

    Officér.(ktliéèbljri, ..t'                        ..:            2                      ':
                 '.                                             . .
                                                                         j                                                                                                                       .j                                                    ..y                                                        y
                                                                                                                                                                                                                                                                                                                  '        .                              .j            .                         ..(
                     4.'MtyjibppelAtewijh.
                                         1àF ehêtkcipentqpffiiep q
                                                                 lp thçcblfeïtiqn'o?'
                                                                                    .a(DNA'lnmplçrift'
                                                                                                     lp.qqllbctlpn ià
    réqu% d'b#'
    .
              42.UJS.C.Séè:otl.t4135aJ
                                                                . .
                                              '                  '      j                                                                                                                                                                                                                                     .y                                          .j                                          .j
                 .5kMpstimt:viplùt
                                 ,ù#ny.fe'dyf4.
                                              l,àt>i.e(klöFà1
                                                            ..l'
                                                               :w Fhilehn'r/éajeiil'ih;iéç>k'
                                                                                            :..j
                                                                                               .höp'
                                                                                                   td.th.qdè.fçndà.n'
                                                                                                                    t:'
                                                                                                                      söp è:                                                                                                                                                              .
    ini
      'oztàgj*itilaW qizforyirizeili'
                                    he/jhç'shAlthdfià tv ,
                                                    .    Usjkéiilbétiop.0fike?withlp11hètks..
                                                                                            ':                  .                                                                                                                                                                                   .                                            .                                                         ''
                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                      Y
                                                                                                                                                                                                                                                                                                                      *



                                                                                                                                                                                                                                                                                                                      ':
                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                      *
                                                                                                                                                                                                                                                                                                                      ';
                                                                                                                                                                                                                                                                                                                       ):
                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                       8
                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                       1y
                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        4
                                                                                                                                                                                                                                                                                                                        1.
                                                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                         7
                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                         ,jjji
                                                                                                                                                                                                                                                                                                                          '  .
                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                             ?
                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                             t,
                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                              pj
                                                                                                                                                                                                                                                                                                                               .,i
                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                 E(
                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                  k;
                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                   T
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                   T.
                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                    C
                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                          ;.
                                                                                                                                                                                                                                                                                                                           --
                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                           ii
                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                                                            .-!4
                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                               @
                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                               th
                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                @
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                p' .y
                                                                                                                                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                                                                                                                          .                                         . '.
                                                                                                                                                                                                                                                                                                                                                                    '           --
                                                                                                                                                                                                                                                                                                                           1..
                                                                                                                                                                                                                                                                                                                           -                                                        -
                                                                                                                                                                                                                                                                                                                                                                                - ë)..
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                               -.           .
                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                     -.
                                                                                                                                                                                                                                                                                                                                                     .    ..   - ., -,          .
                                                                                                                                                                                                                                                                                                                                                                                I      .
                                                                                                                                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                                                                                                                                      ..
        Case 0:20-mj-06469-PMH Document 31 Entered on FLSD Docket 10/06/2020 Page 2 of 6

                                                                                                                                                                                                                            g .                                                y. .                                                                      ..
                                                                                                                                                                                                                             (.
                                                                                                                                                                                                                             '                                               . , (.              ..
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      .              . ..

                                                                                                                                                                                                                                    bEà yoAkr
                                                                                                                                                                                                                                            r:lticlàârdw Aièrjtein .
                                                                                                                                                                                                                                    ixsyyt/ kàli!
                                                                                                                                                                                                                                    #AGE'rwè '
                                                                                                                                                                                                                                         ,




                                 C'jpkclwtzèùhbrnoNsùèsopo
                                       '                                                                                                                                                                            '
                                   ,                        ..   ;..'. .                                                             .                             .                       .                    .               ..

 .'adkitiùiljo'càxplkavcçwitlktkèrptekipusty'rsjàted (pndiiibnknfbbV,.iV défeh
                                                                             .'d'(
                                                                                 ot.ni.
                                                                                      tlstç.otx
                                                                                              .'
                                                                                               i#'1
                                                                                                  lywit
                                                                                                      .lkthe                                                                                                                     ..
bk                                                                                                               .                                             .                                                                                                             .

Fpeclaldppjitipntctlyckçgbqlpw :.                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                2.

'
d


        ..
         g.Ak:smrehdçya1lp'  isgpottspdùikètYùphehtk,ifalfy?tpPtekiétjkliues>2dhot(étyinAkktiav4làècpmèrïis                                                                                                                                                                                           .
              diuirigihèpèhdeim#ottlieqàjej                                                       :     q: .'                                                                                                                                                                ,
                     '   : '' . '   . 7-     .       : .                                                                                                               .                       .                                    .                    '               -               .                        .                                  .           .                 . -

        A IkE
            .
              ReptjitipPketriàljdkico ksibllpwj;(kjws:
                     .
                                                         diiwtèdur tiiuçtjlawéèkiupezonaùd 2timitsjaWevkby
              jfjej
                  j
                 vr j
                    gu y9     ..   :   ' '. '
                                             .  .  .      . ': . 'y       ..:      .. ,:                       .                                                                                                                                                         ' '.                                                             '. .           .
                         .         .                                   .                                                             .                                                     .                                .                                                                         .                                                  . .                 .                            .                 .

        wuLzl:stlbtpiitè'
                    ''
                         snbsimpb4.tïFèiyéiingaptt/ùftrypimyht;çohidbtltetötàpiösièfsçwipçs.Tjqdtxedbmedènàbili
                                                       ,                                                 .    g                                                                                                                                                                      .                                .                                                                                       .

                         fo:.>#.''.akd.étè.r:min.çd'
                           .           .           b.kt
                                                     . h
                                                       .
                                                         :t
                                                          .l
                                                           's
                                                            :
                                                              ..vè.èb.b.à
                                                               .,       .t
                                                                         i
                                                                         .
                                                                          bxi.'o.:f
                                                                                  :
                                                                                   k.i&;.. '                                                                                                                                                                                         ' '                                  :'
                                                                                                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                                                                                                                              : '. ''                                                         ':
        u.=d.Reffainiom                                                                                  è/ceqjiye O                                                       ààstaiil ùzizalèp plpseéianyujepfaii#cù cdnzgoiptllercpp p e
                         CàuvtHçç?psdèfliwèiilCéctipk142èfttk Uov ètledSubsG cejid (21IIS.C.j802);wiilidutabfescdptiönby
                                                                                                             .
                                                                                                                           ''        '     '
                                                                                                                                                 .
                                                                                                                                                           '
                                                                                                                                                                           .
                                                                                                                                                                               ''
                                                                                                                                                                                       .
                                                                                                                                                                                                   '                '
                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                    '' .
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                     '                   '
                                                                                                                                                                                                                                                                                             .'' '            '                       ''''.           -'
                                                                                                                                                                                                                                                                                                                                                  .''' . .               '             ' '*
                                                                                                                                                                                                                                                                                                                                                                                          .'     .' ' .
                           â'licinsddpediiilppçtidppefi:
                                       ''
                                                                                                                                                                                                                                                                                                                                                                                                                  ::
                                                                       :;                                                            7                                                                                                           :                                                    2                    . .                                       .

    '
                 e.:
                   partiiijateinàpyikàihpâltàmsllnïelktaild/pfipatnièntapdçpntritùtètpthqcb/.öfsçlijiejiindirçd
  : h' sid
    .
         :.
            o:y.klijjloj ,
                            ky(.b
                          '..
                                  ..
                                   ,.d
                                     .èi
                                       .imi    jy.fhi.t'tos.trèbAttèriomqit.
                                         ,Ip.id.                           .
                                                                             E                                   .                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                        ..Eq
'.
'
   f.Ell'
        #l;p:y
        -     mi
             ' .
                .ht'
                '  /.çst.
                     .  riètripn.l.à
                         .
                                   .):.
                                      '
                                      ..
                                       .   .
                                               .. ' ..:        ..   ..E
                                                                      .    ... ...: . .
                                                                           .       .
                                                                                                         .
                                                                                                         .                           '          .' '           .                       .                    '
                                                                                                                                                                                                                                                                                                                                                                         .(. ..
        : k.Vain5sa.iilbrà/yelyseèkfull-tiniqqrriplpyinept;.
                         .         .                                   . .                       .           .                       . .               .
                                                                                                                                                               '
                                                                                                                                                                   .                       .                    .
                                                                                                                                                                                                                        '

        --.
          h.)
            M.aihfqihgprbé
                        . gi
                           :à.n:çdqia
                                   . ti
                                      i
                                      .mvlppgr
                                           . .a
                                              .i
                                               h;,.:
        x
        l i.Ayèidall:çpilia/ witlkkiçtimsprmiriéjsçjio:thdçriék;èhléed,ékqeptiàrotzgièéppjçlk:ThçAUjA àùall
           'Eprö.vkde.Af
                       .en
                         o.ecnuns/,oii  ..przitial sewiçqsFtth'1e,patne: $fAlj,viptims(k.wkttleqjes..
                                           .                                                        % e.pr4hisjtiop.                             .
                                                                                                                                                                   .           .                                                        ..                     .     .
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                      ..                     .         .

                         a'jaiwktqöptàct.dna',
                           . -'
                              .
                                             iloj'tate'efikdt:lmtilèéfeiae'éouùsil'reèeikésfhe'lis'i..% è.
                                               .       .               '                                 '
                                                                                                         pröhibit
                                                                                                             .
                                                                                                                'loù'
                                                                                                                    akàinàtton
                                                                                                                       .
                                                                                                                             'téqt
                                                                                                                                .' .             . .                                       '                                .   .            .'                . .               .           .       .'                   . .                    -'
                                                                                                                                                                                                                                                                                                                                                  .          . ' .               . .        .    .    . '

                     .
                         àpylies'ôùly tè:tt1#lepeqqnjip tlie titi2;butiliyyrpseq:nioi.C
                         '
                                                           .
                                                               '
                                                                                      m é.y. qypa
                                                                                       x         pdtlie.li-àiby s2çpdi:g wr
                                                                                                '2       .
                                                                                                          .
                                                                                                                         -
                                                                                                                           ittyh :pptiçe.tè';.
                                                                                                                                           .               . .
                                                                                                                                                                       .           '
                                                                                                                                                                                           .                        -                                                .                                    .
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                  .                                                         .                       .



'
                    .
                      :défipseYtmjilélidpfrt.
                                            iià1àertiiçskj
..-
  2'
   <j... ùi!d. a1lEtoùtaçtWith.ipq
        .. .
                     .
                         .
                               .''.ditepàimsànddçfepdq
                                   .
                                                                'ntsin'relgiçdc>sesj     'C
                                                                                          :xc4pttliip:
                                                                                                       ugliùoupspl
                                                                                                           ..
                                                                                                                  j
                                                                                                                 . :                                   .
                                                                                                                                                                   .
                                                                                                                                                                                           .           .                    ,
                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                 .         .                     .
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                     . . .    .     .
                                                                                                                                                                                                                                                                                                                                                                                                                        '


 '- k.'rRùf#inihm.josdèkFihgâ:iirépnri,delthiùdkebékickoibjh'erk'àpgçtotz:Wqapèts'                      éndlhailtùirpndeififànyl,
                                                                                                         .                     .'
                                                                                                                                .                                                                                       .                                                                        .


       '
         t
         lïé
           iryè pç'yaledwï q
                           jù xps pirm'it
                                        (
                                          ip ilï
                                               e tls!   è fo b
                                                            2.
                                                                qii
                                                                ' .
                                                                   èq  b'
                                                                        m.
                                                                            ce;
                                                                              ':
                                                                                      .
                                                                                      ''          '              .
                                                                                                                     '
                                                                                                                     '         '.
                                                                                                                                                                                                                    .
                                                                               .'                        .                 . ''            .'                                                                                                                                                                     '

                                          ,pjle
                                              . .
                                               dge;rtrè.p'ttéA ..(
                                                                giy.liyyjjttk:céiq.',(eiwum'*b# , :iJ.,àpyrù/.'
                                                                                                                                                       ..                                                                                                                                                                                                                .             ..
                                                   .                                                               (                                                                                                                                                                 .                                                                                                                                  .
  z.t Nèpù.(jftàe'Fiénéioèiysméy p ll'
                '
                  . ..
                      .
                       '                                                                   .         ,         prbpirty.thùyôwh.;
                                                                                                                           .                     .                                                                                                   . .             .                                        .           .

              tuitililiez
              ; .
                     '
                         bplid'is
                        ..
                           . .
                                2
                                  dij.iliaraçds'ùr
                                          ..
                                               .
                                                 J
                                                 '
                                                   ùtll
                                                      .
                                                       érki
                                                       .   kefnokàili,è.d:bvt
                                                          ..
                                                                   .       . he'Courti
                                                                           .. . '.
                                                                                      r'
                                                                                     ..
                                                                                             ''
                                                                                           . .               .
                                                                                                            ).
                                                                                                                       .       '1<       .''     . .               .       .       . ' .                   . .              .   .1
                                                                                                                                                                                                                                 - .'

        kklrïlkA aynptkikitcàmmzewiâltiànàpodaiiö:establishmçht:aifplrts;sqayùii/inâiinàs,cèmmer8ialbujtifminàls,
                                                                                   ,

               irâiiistâiitmjn'::tç.
                                   ';. .                   . .'                .
                                                                                 3                   .                         .'                                          .                                                                                                                                                                             .'                                          .'

    .w n.Cbyfçndantyhatl:çèmehttpthe:U.$kèfqb,
                     .                       atipnphk:t.çpnd.
                                                           .
                                                            twt
                                                              .itlgpEliqàii:upnnnpunççd.éxam'lnAtiopsôtillù'
                                                                                                           r
                               dèfçpann'tjàco.myut
                                                ..4ttq'ùippe
                                                           .ntgt:hià/lkérp.
                                                                          lac.
                                                                             e.p
                                                                               .:fei
                                                                                   n'p:loymt
                                                                                          .'
                                                                                           ùi.(jrèp(   .c
                                                                                                   tllecep..ut
                                                                                                             ef>ihià/hei.ms
                                                                                                                         .i    .. i
                                                                                                                           dYùeFh èh
                      :'ril@Y'lil
                               ..çl
                                  ud: rçtfiçvatajjdcopgngdfAt1dat?fiptn'tlkyèomjutçttj)wldpn# 11114112 biçxtèilmlperlplieral!ip
                                  .                                                                                                                                    .                           .                            .                    .                                                                                           .       .                                       .
                     ''èXStirçkèi  kn
                                    ;PliazcèG iIZttl
                                           ...
                                                    lsèqilditipp éild/ôik.qrhè.y>lb/:jtlè.lk
                                                   :. .                            . .     .
                                                                                             vqillpménifèr:ilzEpptjèsçé?Jöhdtlch.;ilg
                                                                                                                 . .
                                                                                                                                    .é.rr
                                                                                                                                        .ip.t:                                                                                                                                                                                            .              .
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                              . .           . .

                     ''ihomlzgh2msj'èt.uô'pïvdqo.ie
                                       '
                                                      ',
                                                         htài
                                                           ''
                                                           '
                                                             the diieit
                                                                ''J ' .
                                                                       bn  è ftll
                                                                                e U.s
                                                                                 '': '
                                                                                      .pb   b à
                                                                                              '
                                                                                               ilpnbzé
                                                                                                   '
                                                                                                       i
                                                                                                       '
                                                                                                         rlo h
                                                                                                             '
                                                                                                              aye i
                                                                                                                  n
                                                                                                                  ''
                                                                                                                    si
                                                                                                                     all
                                                                                                                       o oùi
                                                                                                                           i e L  ç f
                                                                                                                                    eli
                                                                                                                                      a nnt'q                                                                                                                                                                                                                            '             '

                      'comyutçrtsljattlx defiasntj,èypznje,lyàazwaz'çoijpftwvyspièirustti,
                           . .
                                                                                                           iwàitèmth:befbpdsntis '.cömptztç' r.                                                                                                                                                                                                              ,                              .



                             tuke;                                                                                                                                                     :                                                                                                                                                                                                                                '
'

                         '               . .                                              q           .                                         â              .                         '                                                  '                                                                                                                                                                                                                                   r         ''                  . '                                   l
                     :                           Case
                                                  i' ' ' 0:20-mj-06469-PMH
                                                          ..               Document
                                                                               .    31 Entered on FLSD Docket 10/06/2020 Page 3 of 6                                                                                                                                                                                                                                                                             .                                                                   .        .                            :                ..
         '.
     , . ''          l. .'.q..                           .  ;.-.'' .'.     .      .  .. . '.. .. . ..(' . .. .
                                                                     .(' . .'.. . . . 1' .
                                                                                                                      ..l .                                                                                                                                                                                     . .. .. .. ...                                                                 .. ' ...'.. .      ..( ...'.. .
                                                                                                                                                                                                                                                                                                                                                                                                           . . . ...         ..                                                                                                     ....( .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . ' .
    . '                       l
                             :.                                 .      . . ' ':
                                                                              .     '  . . ' ',(. . . .. . ' . : .. ' . . . . .                                                                                                                                                                                               .,                          ':                       . ' . .. ' . ':.                                                     . ' ... ' . ' :.                                                          ' ... . '
                                                          , ,q . .. . :. ' ,' , , . , :' .
                                                                                '                                                                                                                                                                                                                            .                                                                                                                                         '
      .
        .            . :. . ...                           .                              '
                                                                                                       : g'         '
                                                                                                                         ' '. . .
                                                                                                                      . .:
                                                                                                                                                                                                                                                                                                                 ' .
                                                                                                                                                                                                                                                                                                                               :' ',             . .
                                                                                                                                                                                                                                                                                                                                                        ' '
                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                             '    ' . .' '
                                                                                                                                                                                                                                                                                                                                                                   .                                                                      .        .        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                              : :, . . . .                                         ..                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               , . . . :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                              .    .                       r   .                   :                                     .                                                         .                                                        .. . . . .           r                   , .    , ,, ,      ..                                                   .                         .. . .           .                 .                          .                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
      .                              .                                                                                                                                                                                                                                     .
        ,
                     .                   .
                   l' .' . . '. . .''.' .'.
                     '                                  '.
                                                                      , ,.
                                                                         .
                                                                                                      .                        ,,
                                                                                                                                                   '.
                                                                                                                                                        .
                                                                                                                                                         .    .,
                                                                                                                                                                                             , .                     .
                                                                                                                                                                                                                                                                           l        bsysysakv:lticj.jad
                                                                                                                                                                                                                                                                                                     . .w qs
                                                                                                                                                                                                                                                                                                           .è
                                                                                                                                                                                                                                                                                                            ot. ei
                                                                                                                                                                                                                                                                                                                 n.
                                                                                                                                                                                                                                                                                                                  .. .'
                                                                                                                                                                                                                                                                                                                      .                                                                                                                                             .       ( ... ...                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ' ,.             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .

    '
    . ,
             .
                 .
                      . . '. :: '.'
                            .
                                         .         : :. .
                                    :. .'. . . . . . '':                                                                                           ..
                                                                                                                                                      ::
                                                                                                                                                         ''
                                                                                                                                                            .                                                                          :
                                                                                                                                                                                                                                           .                           .
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                 èAsy yI% ààR! :: ., .
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                       . ' .              . . :. . . . . E. . ..                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                             ' ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   : :.            .                . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..          .
                    . .
                             ::                      .                 .                  ::.                                          '           2:                                                           ::                  .              .. .                        ::   #AGE THQE: . . . '
                                                                                                                                                                                                                                                                                                     .:: ' . . ' ':: . . . ::.

                 . .' '                  .         . .                           '
                                                                              .. . ' . . . . . . .                                                                                   .                      '                                                   . ' '  .                                                     .' '                                                              . .' '                                          .                        . ''  .      .                                                  . .'                        .
             .           .       .           . . .                                                                                     .       . ' .               . . .                 .         .        .        .          . .                .           .  .   . . . .                                   .       .         .                  .         .               .           .      .   .                      . .                       .        .         .  . . . .   .                                            .           .           .

                     . . .                       ,        .           7
                                                                      ..                  .   -               .        .       :. .                                                      ). .                                  . .                     . . . . . . 2. . .                                                             .. .                .        .        i. . .                       . .                     .        .            (. .                 . . .                 .           .        .   (. .                 . . .
                             ::
                u- ökIZ CATION M OVI*UW NG IX öGRAM :rl'liè dèfehdejsliàllbe iipnitqiùd by thç forih bf lhWtiön ':
        : ( : : )i19:itbiin:àid jhxtlabidùbyk11y             ipthùolb:jylèqpirùùwh.t     :ja jjipt  jedbelhW;àjFç11àsdöùtribtziçt6itl:ùpjtjqf:
           :     '
                        Eserviiçsteédefédbisidork(2)g iliiytojaya;dijérnune by yéu.j:
                                      '
                                                                                                                .Prbbw yyjomufyu-g                     rr( (jjaid    js :r                                                                                                                                                                                                                     '                     ' ' '   '                                                           '     '
    .            .   'U.    .S.jfygjjitjùlkr.' '
                                  .
                                       ..         .( ..y '. ...'
                                                          .
                                                                    .( y    . .. .              :'  .. ..:..g;y                                  ;. '             r y. '                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                           .                                                        . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           , .                                                          . .
          EL. . '.'. . . E. . . . . . E. .
            .                   '                     .        l. .      ,    . :. .           .      .. . . . . . (. . . . . . :. . . . . . i. .                                                                                                                                                                                                                                                                      '                                                                      '
    .
                 ''
                            u'Lpçatloryw onitplinkieçbùoföjy.
                          L..
                         .. .
                              '
                                .
                                                                  atlùetltscl.ètipn.ùi-.
                                                                  .                      ihyqofiièqr'.''' :. .''. '' ': '.'.. '' ''(. ' '.         .                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                       ' '
                                                                                                                                                                                                                                                                                                                                                                       ..                                                ..                        .                                         ..


                         ,= Rk    diô#r:ttwhèy(RF)TfwnitöikrkgwlçùiiopiiyAè          iiiiptiiu)             : ,                      E ,                     ( .5' j,'
                :
         '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ' '
     ' ..
       '  (.' .''' .' ' ..g' . '.' .' ''..=. . '' .' ' ..g.
              '
               ' (' ' ..' ' ..        '       '     ' ' ..' '       ' r' ..    .
                                                                                 , .'''2. . ..'. 'v ..j. ..'''2.. ..'., '.....j. ,.''.:, , ..'.. ' ....j ' '                                                         .
                                                                                                                                                                                                                          .    '
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . .'     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      , ,                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .

                        (u=' Xq   iikiö Pà.V èpiioiing..E                                                                                                  ' (: .,(. ' ..
         ..
    . '   . '      :                                                    :                :.                    :                        :                                                          '            .         ..                                                                                                            . .                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                  .        r.    .             E. .           .      : .
                                                                                                                       .                       (.      .                                     .     .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                            .                 ..
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                 .               .         . .                                                                .                     .           . .
                                                                                                                                                      . ;.                :                             .                                                                                                                    .                                                                  .                                                                                                                      ,
                              r. '
        : ..                                 (..
                                             '                ' ''     ..                     r.                  .             ..                     â.
                                                                                                                                                       '                   .                 ..                     ).
                                                                                                                                                                                                                    (                                      .                   ().                                      .              ('.                    .                    ..                        (.                      .                     ..     r.       .       ..      :.
                                                                 ..j
                                                                   .   ..
                                                                       ''''y'
                                                                            V..Ui
                                                                               . ùd
                                                                                  ..Re
                                                                                    . . ù.ùz
                                                                                           <.nitidn '':' .'.  ').2.
                                                                                                                  . .'
                                                                                                                     .'. . 'L                                                                                                                          :2 ''. . 'l'
                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                    ' :,). ''. ''
                                                                                                                                                                                                                                                                                .i....'.)T.
                                                                                                                                                                                                                                                                                          . '. ,
                                                                                                                                                                                                                                                                                               ':.'.'' ': ..                                                                                                                                                                                  'S                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           : ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                  .
                             . .         . ...           ..        'r'''                                                                                                                                                                                                                                                                                                                                                                                   -. . . .'. . . . . '. . -. . . . '.
                                                                                              . . . . ... . . .       . . . ..
         .                                                                                                                                                                                                                                                                                                  .
                         5                                                                                                                                                                                                                  ..                     ..                   .                                   ..                   . ..                  ..                      , .                   .                             .

    '
    .    '. ..:' ' .,','
         ', '                 :        , ..
                                                 ', j.c cu   'i
                                                        'kjpjtt
                                                               ikvw:
                                                                 ,.
                                                              ig.cj,(
                                                                    v
                                                                        *(
                                                                    '...'.
                                                                           #'G':'r
                                                                         ..' ..
                                                                                  è- dçd.t.oy'à:i
                                                                                 ,' ..'
                                                                                                ,frejidçpèeçv
                                                                                                '
                                                                                                             'irytiè àop '':' tè. ( .p)adtiiéqied.byE
                                                                                                            , :'
                                                                                                                                                     tllèsaty- .lg::'y.
                                                                                                                                                    . :' .                   '
                                                                                                                                                                           . .
                                                                                                                                                                               ..
                                                                                                                                                                                  '                '
                                                                                                                                                                                                    . '
                                                                                                                                                                                                                      '   '   '
                                                                                                                                                                                                                    .. . . . . ..
                                                                                                                                                                                                                                  '                        '
                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                               y.
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                        . .. ' ,
                                                                                                                                                                                                                                                                                                                '       '
                                                                                                                                                                                                                                                                                                                            . '        ..
                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                                                                                                                          '       '
                                                                                                                                                                                                                                                                                                                                                                  . ..
                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                   , ,.
                                                                                                                                                                                                                                                                                                                                                                                                ' ('. '.                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                 '         '  '  '
                                                                                                                                                                                                                                                                                                                                                                                                                                          . .. . . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '    '   '    '    ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . . . . , . . .. . . . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                   '
                                                 ('. '''' 'PI*A> 3' '' : .' '....:..' !
                                                       (2 .. . ..
                                                                                                            (. . . ' . ..: ... :. . .. .. ..                .
                                                                                                                                                              ( ..             ..
                                                                                                                                                                                 ''
                                                                                                                                                                                   . : . '
                                                                                                                                                                                      .
                                                                                                                                                                                                  ' . '. ' ...     :
                                                                                                                                                                                                                    '   .                .                                                                                             '                                                                     '
        :   ..
         . ''
          .
                             . .
                                 . .
                         (. .',..!. . '.,.. (..'...... . ..... . ''..
                                     . . '
                                                                     .
                                                                       : . ' ' (...     .''.. :...'.:..''...... .'' ..r:..'.'.:u
                                                                                  '' . .,                                      n.                         ' ...... ''. : :.'.'.!.. .
                                                                                                                                 Wtf .. ..'' .. :.. ' : . .                        ''...... ..'' ..::.. '.'.:..,
                                                                                                                                                                                                               ''....
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                           ' ( :. .. .'
                                                                                                                                                                                                                        '' ..   .
                                                                                                                                                                                                                                  ' '
                                                                                                                                                                                                                                     (. .
            ..
                          . .      :.       .       ..        '. . . . . .            !'. . . . .. . . . q'. .. . .. . . . !'. . . . .. . . . : '. .. . .. . . . ''. .. . .. . . . ''. .. . .. . .
    ' '


                 ..
                     ''
                                         ..
                                             '   j '.::'W'ùbhiç'od
                                                         .z x .. 1
                                                                   titipnt,yp
                                                                 > ' '.: . . ..
                                                                               jzke''E:ie'
                                                                                         strkttç.k'
                                                                                          ..
                                                                                                  toy
                                                                                                 .j
                                                                                                    ''kktpjityh
                                                                                                       : ..   ..
                                                                                                                 reA't:àlf.t.im.eg..:xte'p:)tfp.n.' ,'
                                                                                                                                                     .' ' ''
                                                                                                                                                      ..(
                                                                                                                                                            :'.'.,'..(. '':: '...
                                                                                                                                                           ' r ..               .
                                                                                                                                                                                  ,,.
        :' . .                                                                                                                                                      ' '' .                       :' . .                              '
                                                                                                                                                                                                                               .. ' ' . .                                                                                '                                        '' .                                                             '                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..' ' ..
             ,           (.'(...'
                                .'
                                 ,'..:..j;,'J.(
                                              n'CI
                                               1..I1C@,
                                                      1'...:.''                                           .                                             ,
                                                                                                                                                               . ..
                                                                                                                                                                   .
                                                                                                                                                                        .
                                                                                                                                                                           . .           .         .        (.
                                                                                                                                                                                                             '(.              . . .       .
                                                                                                                                                                                                                                                       :' . . :.' '.
                                                                                                                                                                                                                                                               .                    .
                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                     ,'... :'. . .(.
                                                                                                                                                                                                                                                                                                    ('             '(..'..                                        .
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                   :' . .
                                                                                                                                                                                                                                                                                                                                                                                           .         (.
                                                                                                                                                                                                                                                                                                                                                                                                      ')., y                 ..' ' ..
                                                                                                                                                                                                                                                                                                                                                                                                                               . .      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :' . .).''.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                .        . . . , ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :' . . (.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                   .
                                                                                                                                                                                                                                                                                                                                                                                                .                                    ..                                 ..                            r                                     ,.
    .            '
                             ,.                                  '':..('
                                                                       .:.)'
                                                                       . .
                                                                           àub
                                                                             .
                                                                               stl.ceàbù
                                                                                       q.
                                                                                         sûd.imentai'h:è
                                                                                                       .
                                                                                                        altli
                                                                                                            .
                                                                                                              treati
                                                                                                                   nziit. '. :. . ...q. . .
                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                 . .                           :
                                                                                                                                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                                                                                                                                               . '.
                                                                                                                                                                                                                                                                                                                                                                                                             r.
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .: .. ' . .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                           . .                      r'.                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . : .. ', .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..                       ;,
    .
                 .                           .                        :
                                                                      . /' '
                                                                           ïwhà,,:i.oowl.xrxfknik .: .. . .. :
                                                                                                             . .. .. ...;
                                                                                                                        . . . : ..'2'.,. ..: . .: ..                                                                                                                                                                                                                                                                                                                                          .E' . :' .. .
          .              .' .                , , .                            .           .' .                     .           .       .       .        .                  . .                     .        . ' .                  .               .                       .        .       .       .           .       .         . ' .              ,        . .              .           .             '       .           . . . ' .                                       .'               . . .                        .            .           .' .
         .
                         .
                                                 ''
                                                                      ( .         (. )àtioriwyviskty'ôicpuktpkdeedùbliyadtz,. ': '
                                                                                                              .                   : ' ' :' (                           .                                                        .                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                '... .                            ''.
                                                                                                                                                                                                                                                                                                                                                                                                                                               .       :                ''                    . ',. :. .''.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .

                                                                                                                                                                                         '                                                                                                                  '                                                                                   '                                                                                                                                               '
         .
                     .
                         .           . .         : .. . :.                        (. l'
                                                                                      rùlipbjjszrèiç4s :' :. .' .':           : .' r' ' .. : . .: .                              .                                                                                 .                , ..
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                     .               .
                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                 : . ':. . ''. .                                      .           :               ' ':                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .             .

             '
                 .
                             ' '             . :'                     '       '.(                 1em nlhxrm/nt ' :                                                                      ,. .. '                                                .                              '' :                                     ...1                         . .'                                       .l' ..
                                                                                                                                                                                                                                                                                                                                                                                                     '... ..i'                                                                                                                                  .E '
    . .    . .
                     ' :: ' '.
                                                 .      .             E. .'                   ..                       . ..                            .               . . (. .                                 ..                          . 1 .                              ..               . . .-            . . . . :. . ' :.:. ' . . .(. . ' . . . .' (. .'' ..
    . .' .                                           ' '
                                                     .
                                                           ' .
                                                          ' .                     (::'
                                                                                  .  l,    aciikitles'àsptù-aplirbved bytiesùjertising'pfikér . ':.
                                                                                      bihet'                                                                                                                                       .                                                            .                    .   '' '. . . .).'
                                                                                                                                                                                                                                                                                                                                  o       .' .. .
                                                                                                                                                                                                                                                                                                                                           . . .
                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                    .:: ) . .. . ' . : : .
        7. , .).' . ..' ' ,. :.                                                                                            . :' ... ' .                                                          :.                                            . :                                          ..'             . :. .    -   . r. ... ... . . :. . . .' ... .' . :.        '
             ,.
              shp.uySib:#'rI'AI-lzw t#Tk# ei:x'tijR:'                    fhèàefçqààntshàlifrskeAtàrùsideptiàlre-èhtry cçntrxùfC
        ,,          hqlv àyhotlskwèablty by:àlljik:wlbsAikdkçgtgqtonjikftlkeyipg'
                     '
                                                                                                   raAu'rlw dösitpbe'jàlkb            'y(rlpréfrial ,',
    :.
       ( ''.' 'seri.
                 .
                     '
                         iqispi..(:)'     Eb/ud ùrïil/ .deferibbnt's:pllitk ippà#..Ypu'arçréqirlptpd                .tb.thef'    iàidipiiulljrtilt!'y: '                                                                                                                                                                                                                                                                                               .

    ''r'. .'.::'.'
                 .
                  : '
                    C.
                     '
                     eh'
                        iPT/V ..
                                lV.é
                                   ..
                                     y
                                     '
                                      lkôu  S Qa
                                            ) ..
                                            (
                                                 t:a.i
                                                     1t
                                                      ..
                                                        imqj
                                                           'çxc ij
                                                                ..
                                                                   i?(
                                                                     k:
                                                                     ..
                                                                        .  '    '.
                                                                              : ..
                                                                                  .
                                                                                  ::  .
                                                                                      (
                                                                                     ..
                                                                                          '..
                                                                                            ! .
                                                                                                 ' .
                                                                                                   : : .
                                                                                                       ''
                                                                                                        ..
                                                                                                          :.  . .   r ..
                                                                                                                         . :: ..
                                                                                                                                :.'' : .::'..:' :.                                                                                                                                                                                                                                              .                                .         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . .                   .           .


                                                                                                                         .:' .. :: ..g. . :' . ::l..).. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                 '' '                    '
            :'     :( .
                                                                                                                          ê'                                                                                                                                                                                                                                                                                                                   '


      ').
         . . ..

            . ' '
             :'
                        ).vr
                        .  .f
                            ..l
                              jlpjrlppt(., .
                                     .
                                                 'E ...::..(. ..'
                                                         '    '
                                                                .E!. '::'
                                                                   ' .
                                                                           ..(, ':' '. ::..j., ,..,
                                                                                                  !7'
                                                                                                    ' .
                                                                                                         .:':..'..y......'                                                                         '           '     '                  '          '           '            ' '                         ' ' ''   ' ''  ' '                                        ' ' ''    ' '      ' '
                                                                                                                                                                                                                                                                                                                                                                                         .                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                          ' ' ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ' '      ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .     .     .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
         ''                                                ' '                                                                                                                                     . '' . . .            .                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '

                  L (.
                     ',
                      '').eduyàtioli...',
                                        ''....'.,.
                                                 ':':'
                                                     ..
                                                      '.;
                                                        ',
                                                         .
    . . ... . . .

    '
        .
             '
               :.
                                                         .      ,
                                                                 .. ,
                                                                       L           :
                                                                                      (              :
                                                                                                          :                 :
                                                                                                                                L           :
                                                                                                                                               (...'.
                                                                                                                                                    ''g                                            .
                                                                                                                                                                                                     , ,.
                                                                                                                                                                                                          . .
                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                   ,. , . .
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                           . .                                           . .
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                       ,,. . ,
                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                           , ,
                                                                                                                                                                                                                                                                                                               . . ... . . ,
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                 . . , ,
                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                                                                                                                                     . . .   . . .
                                                                                                                                                                                                                                                                                                                                                                           . . . .
                                                                                                                                                                                                                                                                                                                                                                                   . .. .
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                              .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   . . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                          . . .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..                                                                    ... .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .



    ''                        : ' g.' ' '                                  (     j'fyj.j.1z., dtjs' g
                                                                                                    'gl
                                                                                                      kv.i.ùég..(,
                                                                                                                 '                                                                            '' ....: ,..: , ' .
                                                                                                                                                                                                                '.' .
                                                                                                                                                                                                                    ...: . . . ' .: .                                                                                                                                          . ' .:'..) .....
                                                                                                                                                                                                                                                                                                                                                                                              ''. :'...j. ...'' .:
                     .
                         '                                                                                                                                                                                                                                                                                  ' '
                 ..                          .                        '    'h . ,,
                                                                                 #                            ,,                                                                         ''                                                                            ,                ..                                   ..                  .,                            '               ..                        ..                        ' '                  ..                   ..                        ' '                  ..
        :. '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . .
                         2 ..
                            ' ... .' . '(.    .'                                                                           .'                           ' . . ' ':.                                             .'                  . ' '                                           '               , .' , ' ,.                        . ' ,,. ' . . :.                                                  . . ... .. . .r.                                                           . . ... .. . .r.
             '
                                ::          .                              ( J)mèd/çài,.
                                                                                       /.bjtl,çùàbltsè,o:fiwptàll
                                                                                                                j.eél
                                                                                                                    .tl
                                                                                                                      .
                                                                                                                      tt'
                                                                                                                        réxtpiiilt E' :: . .E.'::.' .:' ::.i ...'E:':'
                                                                           ( .)aqpfnéy.kisiis::''.
                                                                                                 '   .E' . ::
                                                                                                            . ..      ''. ::. . .:'
                                                                                                                                  . . :: .:. '..5'
                                                                                                                                                 . ':
                                                                                                                                                    ':.'. .'.:..
                                                                                                                                                               ''::'
                                                                                                                                                                   ..(, ,'..... . ... ,,
      .                   : .          '   .:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
    . .. .                    :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . .
        ,                                    .   : . , ...
                                                         .                                .      :, . .. .., .,:. .
                                                                                                  .               . .           . .
                                                                                                                                           .
                                                                                                                                               .           .
                                                                                                                                                               .
                                                                                                                                                                                                                                               .       . .
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                           .        .
                                                                                                                                                                                                                                                                                        . , .
                                                                                                                                                                                                                                                                                              .             .
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                                                                                                                  .          .
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                           . . .
                                                                                                                                                                                                                                                                                                                                                                                 .. .                                .
                                                                                                                                                                                                                                                                                                                                                                                                                         .     . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                     . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                     .. .
        :' . .2 '
             .                                   .. .                      (..)cèiirtaypbariilcèj ' . :,:' ' . : ':.              : ('           C
                                                                                                                                                   q. ..
                                                                                                                                                              :       ' è
                                                                                                                                                                 q. ...                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                .                            .
                                                                                                                                                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                      .    .
                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                  '

    . .
                     .:
                         .           .' '
                                                          ..          E(,.):qotirtotdçyqd/ iij>iloti!. ::
                                                 !. ..' ., 'x .'C . .' u..
                                                                         k.
                                                                          '
                                                                          t .
                                                                            1,..,).:.1.e..f' ! ' . .''(. .'
                                                                                                                                                                                                                                                   C..'..:.''!. .' :.'. ' .:.'.'     :' :           i :' '        .: :     .
                                                                                                                                                                                                                                                                               'E. .' , . , .''T. .' . ' . .''(. .' . . ' . .'
        :' ..r                           .   ..                  . :( ,
                                                                  .   Jreportlngr
                                                                                lo rfrm.alôçrvlèçj . ..                   .:.. '.k         .       g '; .. : . y . ( .: . (. .q ,, ,.2. j ..                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                               .           .
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                     . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                                                                                                                                                                                         ..                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
      ' .      '                                 27 . .                           .                       'r               ..  .           ,.    ..                    r             ..                ..                                      ..                                                                                                    .
          ..'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
    . , .
    .  .    J
                 ..
          . . . ' '
                                                    ..
                                                             .
                                                          . ''
                                                                      (.'
                                                                        (.
                                                                         ',.j,
                                                                             .ùt)yej2'...(..
                                                                             '
                                                                           '' ,       '''. '..'',
                                                                                                ...'.:...(.(...'.'
                                                                                                '     ' '        ,'
                                                                                                                  ..'.''...(.'.'.'.'
                                                                                                                                   .'
                                                                                                                                    ..'.:'...(.
                                                                                                                                              '.
                                                                                                                                               '...'..
                                                                                                                                                     ''
                                                                                                                                                      .'.'.''.,.:.
                                                                                                                                                                 ',...'
                                                                                                                                                                      . .. '...(.'.....
                                                                                                                                                                                      '.
                                                                                                                                                                                       '.......'.
                                                                                                                                                                                                '..y
                                                                                                                                                                                                   '
                                                                                                                                                                                                   ..
                                                                                                                                                                                                    ''                                                                                                                                                                                                                                                                          .            . .              . ..                      .
         (.                              ,.(. . y                                                         .                .               .. ' ..q                              ...                   .. . ..(. ... .. . ..(. ...                                                                                           .. . .                                    ... .. '
        ,    .
                 ''
                         l. .' -. . 'qk''Ti
                                     ''.  'i
                                           't
                                            du.è'kiw'.- 'ikjyo
                                                             ''d'y
                                                                 ''':
                                                                    .'  ,, .. .      ., .      . . , .wi
                                                                                                       .t'lkèty'e.
                                                                                                                 àjq
                                                                                                                   -thlid :àtyckspdiakai: wilt(. ,.                                                                                                                                                                                                                           k. )
                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                         '       ''''          ''''
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .. . . . ( .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                        '                        ''
    .                . .
                          :'
                              ' ::
                                      :répùi'tahf.viùlaiiùnsofrthe,fçliasexcöliditiôpj.tothyU;S.Prèbatloh:C4ffkef. V iltzfito çùniplfWlth'theâe
      .'
    . .
        7' . .
                         .     : ''.miuimiiwntjjjlè't.
                                     .                    .     hirdrpo çukiéiw ,çàilhe'
                                                                  . .                   stéjèktiötlw jiovitiop:pt'1.8t.J:'s.
                                                                                                                           .c.j
                                                                                                                           .  . 401,     hfpjo
                                                                                                                                   :côhtqr   'f ''.                                                                   .                        .                                                        .   .       .                                                      .                                         .                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .

                         r.' .'.:''.. f-
                                   ..
                                       loj
                                         .
                                          yft.....
                                                 .'
                                                 ' ... : .
                                                 : ..    .
                                                          r.' ,'..:''.
                                                                     .
                                                                      . '.,,
                                                                           .
                                                                            r.
                                                                             ' , r'
                                                                                  . .,., 2 ..r , : '., :
                                                                                           ..
                                                                                                                                                                                                                                                                                                                        .. .      r,' .  7 ,. .'     .
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                               .                                         . ..
                                                                                                                                                                                                                                                                                                                                                                                                                              '         :' . .g.' . . ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       . .                                                         . . . :' . . .                                   .

                                                                                                                                                                                                                                                                                                                . . . .... .. ., : : ... . . ... .                                                                           . ::. . .. . . '.     . . ::.
    .   .. . .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ''     . '' .
          '                          '                   :.               .'                  . .'                :.               .               ..                      :.                 . . . . ..                               ..              . . ,.. . . 2                                                                                                                                                         .               ..      .                                                                , .     ..

    ..' E:
      '
         .
            '
                                 .
                                     -' .
                                         ' '

                                                 l
                                                     . '
                                                         '
                                                           ,,.
                                                         . '.
                                                                 ? 'rh1
                                                                      ç:d
                                                                        .ç?Qndlt
                                                                               .. sl
                                                                                   wïl..p'b
                                                                                          .mi
                                                                                            i.c
                                                                                              l
                                                                                              .l
                                                                                               ispersq'
                                                                                                      n,jrhyeisyy:tijideiwèy #ell.içlçy pàjèrz'
                                                                                                                                              ?.cl.ni
                                                                                                                                                    .put
                                                                                                                                                       i.rs, (A,à.èf.i.ped.l.h. 1à. ::.
                                                         U,s.c...i.d3.ùy)(1)
                                                                           '.    ,. ,'   ' . . . .. '   ' .            . .          .
    . . ' .                                                                                                                                                                                                                                                        .                    .                                                                              .                                                                                                                              . .
        , .
                         q
                                                     HV ''        .         ),utlwr deètmhicçömmunlçatio:iviktà,jfoi>jçdekjt+j(kiedia,jjtöflkeijö.asaàrèlkr
                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                          .                .                          .                                                             .           .


         .
                              :: cohéuctèdb'
                             :''
                                                :aUnitedC jiâttsNobatiön O/lp:r. 'l'he dt/qpdapiriztls!wa!'riqpy.öttlyt:oçùup>ntjihàitliy                                                                                                          .                                                                                                                                                                                                                                              .           .


        :
         '
         .
                     .
                         .   :    piyrklisèàrriàfbepbleyttöjegrcliyjpùrsuàùytöihisziùnbit'
                                                                  .                      ipn.M yjeatihmùqtbe'ioo iwted.étaiiajùizS1:::                                                                                                         .                                                                                                                           .                                                                                                                                           .
                 '.
                         :..     .tlmeànà'  iliyrelçriàl/uliwkliièr.           : .'' 5'.E .                .: . ..:.            :..
                                                                                                                                     :
                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                         . .




                 ..                          ' '                                      .                   ' '                                                                                          ..                                                              .                                                                                                                        '                                 .                                                           . .                                       '
    .                        . .'          'r                             .                                   'r,                  .               ..                  ''.                                           .'         '.                     ..                                           'r.                 . '                                       ,                ,                       .   ..g. '                                                           . .. .(. ' . .             ,
    . . ' .                  :           ..                       .                       :                                                                                                             .                                                              .                                                  ..                                                                             ' ( '''     ' ..                                                       'r'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                : . '' . .''''. .'. . 2 2.' '
                              :. ..' ..., . :. ,.                                                                              .. , (:..                                             '             .. ::. '...''...                                                            ... ''
                                                                                                                                                                                                                                                                                    .. ' .... r
                                                                                                                                                                                                                                                                                              . . .'.,                                                                                                   :.                                                                                       ,                    .,                       .
Case 0:20-mj-06469-PMH Document 31 Entered on FLSD Docket 10/06/2020 Page 4 of 6

                                                   DEFENDANT Richard W aserstein
                                                   CA SE NUM BER:20-6469-Hunt
                                                   PAGE FOUR

s. M andatory Adam W alsh Conditions: Defendant shall abide by specified restzictions on personal
associations,place of abode,ortravel,to avoid allcontactwith an alleged victim of the crime and with a
potentialwitness who m ay testify concerning the offense;reporton a regular basis to a designated law
enforcementagency,pretrialservicesagency orotheragency;complywith aspecised curfew (withelectronic
monitoring)andrefrainfrom possessingaftrenrm,destnzctivedeviceorotherdangerousweapons.
t.AdditionalSex OffenseConditionsForDefendantsCharcedorConvicted ofa S:xualOffensç:
           )Defendantmaynothavecontactwithvictimts),oranychildundertheageof18,llnlessapproved
             by theCourtorallowedby theU.S.Probation Officer.
           )Thedefendantshallnotposjessoruseanydataencryptiontechniqueorprogrnm and shall
             providepasswordsand adm inistrativerightsto theU .S.Probation Officer.
     3.    ) Defendantshallparticipatei2 specializedsex offenderevaluationandt'
                                                                              reatment,ifnecessary,
             and tocontributeto thecostsofservicesrendered basedon ability topay,asdeterminedby
             theU.S.Probation Offce.
     4.     )Defendantshallnotpossess,procure,purchaseorotherwiseobtain anyintemetcapabledevice
              arld/orcomputer.Additionally,thedefendr tisprohibitedfrom using anotherindividual's
              computerordevicethathasinternetcapability.
            )Defendantisprohibited9om establishingormaintaininganyemailaccountorsocialmedia
              accotmt.A dditionally,thedefendantisprohibited from using anotherindividual'semailaccount
              orsocialm edia accotmt.M ustprovidem onthly orupon request,personalphone and creditcard
              billingsto PretrialSeN icestoconfirm there areno serviceswith any internetservicesprovider.
     6.     )Defendantisnotpermittedtoenterplaceswherechildren congregateincluding,butnotlimited
              toany play areas,playgrounds,libraries,cllildren-them ed restatlrants,daycares,schools,
              nmusem entparks,cnrnivals/faizs,unlessapproved by theU .S.Probation Officer.
            )The.defendantshallnotbeiiwolvedin any children'soryouthorgnnizations.         .

            ) Defendantisprollibited9om viewhlg,owning,orpossessingany obscene,pornograpllic,or
              sexually stim tllating visualorauditory m aterial,including telephone,electrorlicmedia,
              Com pllterProgr;!rns,0rCom pllterServices.
            )Thedefendantshallparticipatein amaintenancepolygraphexnmination toperiodically
             investigatethe defendarlt'scpmpliance.Thepolygraph exnmination shallspecifically address
             only defendant'scom plianceornon-compliancewith the specialconditionsofrelease and shall
             notinquireintothefactsoftùependingcriminalcaseagainstdefendant.Thedefendantwill
             contdbutetothecostsofservicesrendered(co-payment)basedonabilitytopayoravailability
             ofthirdparty payment.
u.M ay travelto and from : State ofFlorida                     -   ,   and mustnotify PretzialServicesoftravel
plansbeforeleaving and upon rettu'
                                 n.
v.Comply with thefollowing additionz conditionsofbond:
  No çmploym entin theaddiction atldm edicalfeld. Deftisallow ed to work in theHealth Care field orPI1
                                         ,'
                                                     >                              .p
                                                                                    ,
                           Case 0:20-mj-06469-PMH Document 31 Entered on FLSD Docket 10/06/2020 Page 5 of 6

                                                                                                                                                                                                                                                                                                                            '                                          '
                                                                                                                                                                                                                                                                     . .                                                . ..               ,.        .         .

                                                                                                                                                                                                                                                 bEFEyDA#T:ltkhavdW gjèrjieiù
                                                                                                                                                                                                                                                 twsE yI;A:àk:
                                                                                                                                                                                                                                                 PAGE A'lvà
'
                                                                                                                                                          :                                               :                                                  1'                                .                   :'                               ''                 2
                                                                                                      èM#A1,TIEsANb ju crrïbxàAI+LIèAREk,
                                                                                                                                        T: IA FENOA:T
                                                                                     '''                                                                                                                                                                                   '   '                           '                     'E             ..             .                          '2' . .
                                                             . .
                                                                 !. .                . . .                 .            .
                                                                                                                            . .
                                                                                                                                (.                .                    .       .
                                                                                                                                                                                   ..
                                                                                                                                                                                                      .                              ( .                     .            . ' .. ...                   . '
                                                                                                                                                                                                                                                                                                           .                           ,                 .     .       . .
                                                                                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                                                                                      ,       .       ( .             ,. .. .
                            : kiio jioùof4nyprttw fï
                                     .             taéjoinjçtmdlttpz: ûfiçlçasimàyrhwltin.     ilkçimmèd-iAtelsw inqe'qfv.warràk.t
                                                                                                  .                                                                                                                              .                                                                                                                                                                                                       .

                      fOtttie dçitiid-'t,?atf
                                            éFt'
                                               'à pvèç'ato p öf.r'
                                                                 eleis
                                                                     'q, àqd ?l
                                                                              '
                                                                              dyr'if'
                                                                                    .dètçiitipp'àsptôyidèd'
                                                                                                      .      :iifts u.
                                                                                                                     .s.ck'53148,...
                  1
                  ipbr
                     k
                     lb
                      >i
                       t
                       ùùklbg
                        >'  l'Ny
                             e,
                              pi',
                                 y
                                lx
                                 koai
                                    fl
                                     lpè
                                       .s
                                      myit
                                         E
                                         isd
                                         '
                                           p,
                                            na
                                             hdna
                                             mp tpiè
                                                 ùras
                                                    y
                                                    fiwt.
                                                        iöhl'
                                                      iw.   oè.ti
                                                                mtqmptà,
                                                                       àpràk
                                                                           .idsdih,
                                                                                  !j'
                                                                                    .
                                                                                    Ij
                                                                                     E,
                                                                                      s.
                                                                                       c.jïàl?wliklkb
                                                                                       '            .p
                                                                                                     'èpi
                                                                                                        k.
                                                                                                        ' i'èsùt. .
                                                                                                                  :
                        .                                                                                                                 .           l                                                                                                                                '                   ',                    ,
                       .         '               '
                                                 '.
                                                                                  ..             . ' '             '.                             .
                                                                                                                                                                                                                                                             , .' '
                                                                                                                                                                                                                                                                                   ' '
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                           ,                     :.
                                                                                                                                                                                                                                                                                                                                  ',
                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                     .'                          .               . '                .              '        .                 ,                   '                 .             '                          .                                   .                 ..                  . ''             .'                                                        .


                           .
                                :. 'ràeE.com
                                 .
                                     .
                                   . '. .
                                      .
                                          ' m l'ss'
                                          .
                                                 .ioh èf'atzy,.
                                                              ntpntewhilé.'tm piqizalzélèqsèipkyar:sultjiltn'adbititm'aljtnteiw'
                                                                             .
                                                                                 '
                                                                                         .                .            .
                                                                                                                               e'upp:
                                                                                                                                    .                 .       .    .           .        . .       .           .    .     .                   .
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                         ,       .        ..                   .               .    .        ..                          . '                 .        . . .                       .        .       . .
                                    slwli'
                      qozwictipù foy'    è?fçnkyip A.  ip pfiinptijpnm''rptil/pötnptstEa'
                                                    tçf'             .                  ziiçffq
                                                                                              yqapji/tliepffçpjù.iyatetphy;(jt>
                                                                                                 .             .                                                                                          .                                                                .                                                                                                                                                             .

              '       ienh .
                       ' ' d?iiimxiàimm'e'
                                     ..
                                         zitùfnèi'möre:thàh èiie vèa
                                                             . , 'œ
                                                                     't,:'ifE
                                                                            thù off:n'é:ià:a riiisdènzaùim'% is sphterice jhali.V'
                                                                                     '                ..                    ..                    ' '             ..               ..                     -
                                                                                                                                                                                                          1       .. -                               '               =
                                                                                                                                                                                                                                                                     .                                     ' '                                                                                                .

                                      iptheisyntdpièvodinujtb.'ç(iihpoàidiààdkltitm tôihèlj4litïzwefrc.ikik2or.ihe.ptpiiw. :ltsçif:
              ..                                                                                                                                                                                                                                                                                                        ..                 .,                                              . . .                               .
                                    a1k
                                                                         .                                                                                                                                                                   .                                                                                                                                                                        s
                                                                                                                                                                                                                                                                                                                                                                                                                      j.
                      çôùsçcufivttù.                                             v.
. .
      .
          .   .        E.                        ..                                                            .                                                               .                                       . .                                                 . .             .       .' .        q
                                                                                                                                                                                                                                                                                                               (                 .,                            ')                                             .'.: .                                 .
      .                ,      i-itt:l8.tt.ste.,illà3m'akèsità.
                                                 '
                                                             feloiw criminàl:
                                                                            ôffen''
                                                                                  sebunjslia
                                                                                           .àlèbviumriktmmbnta:da.$1j0.'  0b0fiiw ...E
                  '   p.ihfikiudptk'py             ihiimidkkuwiwqss,jlii.
                                      'àtp'ikzjttn,'                    ôtir.oE
                                                                              fiurr''
                                                                                    pf'
                                                                                      thç::0 )1$'  .
                                                                                                   u.s',è
                                                                                                        ...jïsio.ikak'
                                                                                                                     çs,itA.fe1#'k#'              .                                                                                                                                                    .


              .'      drim'in
                            .àloflyusepuwijli/l:by.
                                                  hupèikènmeùtpdà'$250,(jàà.
                                                                           finétùobjtfuc'ià.yn'm'inà.linkrjtiyâuok 1':.
                                                                                                                      tts.c..,. r                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
              .
                      jià12 ml p iia'fejop#çrllxii
                                 .                 ifalèflkiisç.pm.!4h4b14ày imjrij4nm.ppt.aùb:A t2à0jù0ù 5nçjo iéinperW1th :a '
                                                                                         .                                                                                          .                                                                            .                                             .                     .              . .            .                         .                    .

                      Wi
                      'tiIis$?.ki:*
                                  t1
                                   **'' i
                                        li
                                         i-
                                    m pr .4
                                         . ni
                                            laut;Mpd1d.U: .Skèt'j1511makp.jitAfelbùyciilhin>'.
                                                                                             toffinsepkn'is.
                                                                                                           hable'bryipp
                                                                                                                      'kià.pnm'i.qt '
                                                                                                                                    .                                              ..         .

                      Hdk'
                         .$25*0
                             .. * 'fhe.josietuliAtz'
                                                   :
                                                   àjAi.
                                                     '
                                                       nk AE
                                                           witntkjy'v.litix & ihfbmla
                                                                                    'hty.bithréàtàtfièdds'p.2 :                                                                                                                                                                                                                                                                                                                     ':
                                     ..                                                                                                                                                                                                                                                        '                             '                                                        '      '
                                                 .       '                                   .                                                                             .             :                                                                   .                     '       1:              '            ''       .                   r                           ''         . . i:                . . . '' . .
                   .
                       '
                                                 itisaiii-inaio#enjç.ander,1à'
                                                 ,                           ù.s.    % 6ji?àftùrhavku àeiprèlçwsrd;fip .kefrnèalk.kv winkty.
                                                                                ,è.jj,                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                         .

                      failstèayyiaèaj:
                                     ipqùimdb:théçppditiénsofiplémç;irtoà> épdçflbrthéyirviçéofsélitç#çepùijuahtfpl:
              '   .4:u.
                      itRrdei,:Il
                                f..t&. deipd>ziwysieyàsédipçppneçt'
                                                                  loilwithacliqgéèflo,Fhlieawàltingqeht
                                                                                                      .xnèé,sàutie'lide:r
                                                                                                      ::
                                                                                                                                                      .       .                                                                      .               . . .                                         .                                            .                                                                          .
                  .
                      fpr:'tliq:àefkicèb'f:Asq
                       '
                            .          .
                                              ùteike,d'r.app.ké
                                             . . .           .,
                                                             .
                                                               i(.k, c4ftipxér.l
                                                                       .'
                                                                                kitètcôfïyiqti.oèföf; ' ' '
                                                                               . ..                                                                                                                                                                                            . ..
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                   .
                                     . .     )                   .                           :            )
                                                                                                          .
                                                                                                                                .                         : .,g.                                                                                             :       .,                                                 .,                  ..'                                  ..               . ..


                                     (1)alidffehksyt#ish/lebyYàitl,tit:iipriàùnmek,èilwjr:isbnm'eht?ptàtetnioi'fiàe:ù: yèaiàokrpoïir
                                                     tlziàefèndotsliàllV énédrkotùwfeihaii$150,ù00kiiipriàùpçdfprii/hzômtliàntipyéàp,èir
                                                                                                                                       bpth;
                                     (z)ànàffqnsépvlijàkbli'b#lmpds'ànmint.fpr:tçfi pffiv:yé>lkb!'mörçi'    .bùtiéàqthénfiftèçlk:yçprg,'ihç                                                                                                                                                                                                                                                                                              .

                                        'dqféndu tshallV dp:dilbjlîmrèthap$:5j,0à0oritizjrisdiledfqrpbtmdfejhàn/kèyeâis,:     brbbth;
                                 .                   .                   . .             .                             .            . .               .       .                .         .
                                                                                                                   k
                                                                                                                   j                          .                                     .         .               .          .               .               .       .                                     .            ,

                                     (3)a+ opçrt:lppyjthçdefçùdpptFV 1liefihed
                                     .
                                                                               ..flöt'lflbrçthp $2àô,0b0.ör.imjiispqedho!möiethAn V p'                                                                                                                                                                                                                                                                .

                                       ::yéarj!tvjjyijïj
                                         '           '
                                                                 '       .     :  . .
                                                                                                  g    .
                                                                                                            .           ':
                                             .   :         , r.  .      ' . ..
                                                                             .                   ... ' . :.           :
                                     (4:): ànuàtkinèktoï.jthe(kfeiéltShàllbedntdsothmie11k1 t100,ù00p)i-prijolpd4iinofeltkànpkki
                                                     y:'
                                                     .
                                                       g,(j#àptlp:                                                                                '                                                                                                                                                                              :                                                        :                                         :
                                                                                                                                                              '                     .
                                                                                                                                                              ,


                                     ':A prrflöfixpriàqnm tntgitnpöjedfotfailtgetô *p:a#.o#jutfepdrtWà1lbykppyetufivùtojhçq
                                                         '
                                                             '       '                                                    yeqtéildq,
                                                                                                                                   of(
                                                                                                                                    .                                                                                        .

                  iziij.riwpmép.tipisànfoflliyôffynke.:lnaèàiitôiij':fà.ilizri.
                  è                                                           tiàjjpairriaf.risùltIpgt.h.rfù
                                                                                     .
                                                                                                          ..i
                                                                                                            fiitkii.of.gliyvlly.ùkedj
                                                                                                            .          .                                      .                                                                                                          . . .

                  whschmel sjlwtihè 4efeil
                                         .    tkrïivill;heàbtjke;tppayryjo sjjs.mquu :qfljjx jsad,wjjju màySeinpfçeksy
                                                                                                 .    .
                                                                                                                                    .



                  '
                  a'11ippiiz>ble1k*:pf' thçUriiiidSt/ébk ' :                          :.'. ..                        ..
            Case 0:20-mj-06469-PMH Document 31 Entered on FLSD Docket 10/06/2020 Page 6 of 6

                                                                                                                                                                                                                                                                                             .           :'       ..                   ..'                      :'
                                                                                                                                                                                                                                                      PE#ENDAyT:Rkhao Wjseyteià
                                                                                                                                                                                                                                                      cAsENtlM nàli!
                                                                                                                                                                                                                                                      & G:slx :
                :,.                                                                              :                              .              No ju ekto-NsA/I>LIIjABLA::TO stm lrrxE:
                                                                                                                                    ptkv 'fxEsà.                 -                                                - -

  '
  #i9lâtiP'h.b'
            .  Z'ilw. de
                       '.fçndé.p
                               'ypfY'ydft .hef t#gding:çoùd   .i tidn'!bfr:leqsiwillirsùlt'1napimmediyte'     ùbïigAtiopb:j.iv sizretyùr'.suritlrs                                                                                                            . .                ,.                                                              .                                                    .
  foypfihqfùllArrfgujqéfthçbond Fbtfçiture:pfillçbèhdfùranybrepchbfpzieorniorçcùv'
                                    .                                                   ..           tiéns' piybediql
                                                                                                                   ,    oqridbyàj
                                                                                                                               . ,
                                                                                                                                   .udiciàtpmc.
                                                                                                                                   .            et
                                                                                                                                                 ..                   .                 .           .                                                                                    .
  of.&#UnitèdsuteqDikiriqt.courthavipécogniàapçiojjyjéabo#é.               eptisle.jpéjterattjjetime
                                                                                                   ..p.j..
                                                                                                         s.uçuofe.pçjî,ap;
                                                                                                                         d.jjthe.lo'z!j.
                                                                                                                                       jjib
                                                                                                                                          'ye
                                                                                                                                           :.i ied                                                                                                                                                       .                                                                                                                                      .
 .ândtllè?prreltkziellsù'
                    ' '    ptkrtqkide''
                                      pf'remi
                                            'tte'b,jkdg
                                            ''         'peiltrilâ#E   beinie'rid'upo:inpti4zk'kqsticliUrïltedSikrslbijtriéièqtziiggélnqtéàclk
..jizretyjbpt 'lj'Qd.jlyçté11y'fér't'lly bm'pttliigpfthe btïfl'd', t/jiiief'
                                                                           w
                                                                           . ith iùte
                                                                                    rtjir>
                                                                                         .nd'cùsjk'V d 'ik/'utiozirhâybè
                                                                                                           .               .ikip'e;dahdj'a> iflt:
                                                                                                                                ,                                .                          .                .                                                                                                                                                                                                                     .                ,
  kéc
    '
     'predky. prbviàedbytlw tedbrailtùlps'    éfdrim'in'alPipcedui ând'      oihéiila
                                                                                    'wà.z thiUnitédjtàtej.                                                                                                            '
                                                                                                                                                                                                                          :                  .                .
        .
            :.                                                      .                   .:                     .
                                                                                                                                                 .
                                                                                                                                                     :           ..       . .
                                                                                                                                                                                                    '.
                                                                                                                                                                                                              ,   #IGNki'
                                                                                                                                                                                                                        U'ltts'                                                                                   .   .                     .                             :                       .           .                )                    .
'I''h'ay:qàr'çfullyfiâdaàbIA dirstàIkdlll1làektiriàppbàialwùbèàd'
    ,
                                                                ipnjikipgzj:veiig
                                                                    .        .  pajik;or'
                                                                                        iilk
                                                                                           'ésbienïiàdtdmkglid.
                                                                                                              ,.ifliicçpdarf;        .                       .                              .
        trannlàte.dy
                   'utollpypktiyè'iangiagç,a'
                    '
                                            nil1u'.og tha
                                                        '.
                                                         tI.àr'
                                                              z!'oblijattbbyhwp çôinplywithv
                                                                                           .all:öfthçtyrmqqfttlts:
                                                                                                           .      v lidkIfiqmise
                                                                                                                               'io'pbiy                                                                                                                                                                                                                                           .       .           .           .            .

.
    '   àilço'hhitiork!:ofthisbè'
            .-                   nt'td:'ppéérin.kiourta'q:rejtiirek,àndto susèàdqr.forlev cq.b?a!z# srptehçeiiripoqéd..
                                                    .                           .                                      1.. 'agàfçoftir                   .                                                                                                                                                                .

    ./e')n:a
    ..
            luqà
           ' ..
                ':arf
                    d(dapdlo
                    ..
                           .ps
                             ':t,
                           (2' .
                                klln.ù.d,.
                                         inth.1!
                                       ..'     :
                                                 à.oh.d
                                                      .'t(?f.v..
                                                      ,        i.
                                                                ol
                                                               ..
                                                                  .
                                                                  atio
                                                                     'gY
                                                                       . ol-i
                                                                            .hit.emq
                                                                                  . zt
                                                                                 ,..' :
                                                                                       heb
                                                                                        .
                                                                                         ..énd.'.' ':.
                                                                                               ,,    .
                                                                                                       ''::..'.'q ' L'..'::.
                                                                                                                           ' '' '
                                                                                                                                .                                                                                                                                             ,
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                 ,..              .                                       ...                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ::'
                                ..
     IfIa'mayhàgeul' aq.ting?o.ib:opb:h: .lfofa
                                              ..ç
                                                (b#ppràlès#et#.
                                                              ?ïrfnr't,          ,. atiatr?a.
                                                                      befjeprtsehtl               .l.
                                                                                            djlly a g i.ged agrhtfo.ct
                                                                                                    ghUr  ..
                                                                                                                    .(h:cpryèr#ù
                                                                                                                              . stlr
                                                                                                                                   .ç
                                                                                                                                    .:                                                                                    .                                                  .                   .                                                                                            .
'

'
    'âkkllkAve:fullpowiy'
        ..              .  t:e
                             'Mçut'e:tii
                                      .
                                        s
                                        'bà ùd1
                                              '1
                                               1 t
                                                 lz '
                                                    al
                                                     po
                                                   . .
                                                        lm
                                                         'i'
                                                           dt
                                                            a
                                                            .
                                                             teè  :.    .
                                                                            ..
                                                                                      '    ''
                                                                                            .
                                                                                            .
                                                                                            '.    '           . '  '   .
                                                                                                                        '     ',.                    .                .    .                        .                 .
                                                                                                                                                                                                                                                               :.
                                                                        ::  .                                                   :(.                      .
                                                                                                                                                                                                                  DH ENbâN:
                                                                                                                                                                                                                          . .                    ..             . .              ..                                                         .         .                       .
                                                                                                                                                                                                                                                                                                                                                                                          '   :   ,
                                                                                                                                                                                                                                                                                                                                                                              '
        sibe.
            dtlliy'rW% ...dé/o'
                              f',.                                                                                                                           :..1 :. '
                                                                                                                                                                     r. .',iu*, :.4t.r .'                                                                                                    i(,Flori'da      .                       ..                  .
                                                                                                                                                                                                                                                                                                                                                              .                   6'
                                                                                                                                                                                                                                                                                                                                                                                   .':.
        jkjne'
             (tlând'MçktlèWiidge'dueie
                                     o :.
                                        .
                                         'e::                           '                       . '
                                                                                                                                     .                                             .                        :. 'pàs '
                                                                                                                                                                                                                    Exb ' ï-:Etsig'
                                                                                                                                                                                                                 .' iy
                                                                                                                                                                                                                                  pAtxke)::'.,        ' '
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                         ''                                       '
                                                                                                                                                                                                                                                                                                                      .                           .                               ,           ..          .   . .                      .   .(
                                            .
                                                            .                           .             .
                                                                                                               . .
                                                                                                                           .                     .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                     . . '           '              . '                     ,         .         :,                ..      ''      . ... .:. .                       . '' ' .
    . ..
        O e ss:.. . .. .. ,
         ' '
             ..                                 .' .                             .                    .
                                                                                                                                             ..y             ...          .. ... ......('
                                                                                                                                                                          :                                               :
                                                                                                                                                                                                                          .,   .'
                                                                                                                                                                                                                                                      .'                             ,
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                          .                       ,         :..           .       .                   .                   :x .                         .    .
'                                                                                                                                                                                                                                        .
                .
                                    -s:' . . ..... . :  .2.             '       .           :                          .        .N                                                                           .
                                                                                                                                                                                                                                    ..                    .                  .
                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                     c, $
                                                                                                                                                                                                                                                                                        tf..              '                                               .                               .Yate .'
            .              .   A U Ae
        ': . ..CiT.. 2. .( ...
               . .                :. .Jjtaté...   :. .(q.
'



            .               .. .        )                                                             ..q                                                                                       .   COuyOxktsjsusùv       .                                                          .

    .jikn'e.
    '. - .
           d.tllis
                 '' : '   dq..
                             vbf.'.. ...:. ....' :.;.      ...'26..,.'
                                                                    .      k' .(' ...'.. .
                                                                           r
                                                                       .ât'.        .
                                                                                               :Fipridà
       . .  ' ::.   . . . .. *''.:.                 .   . . .'' .. ' ::. . . . . . . .:.      ,- . .
                                                            ..
     jtltk-  ry:.( ...'':
                        ...... ....jk ..'':
                                          ....' ....  ,j .. r.,' Ad.ENlk:       '.tsik'n:tlife
                                                                                             'l .. :. . ...( .. :.... .'..y . :
                                                                                                                              ., ...
            .l     ..      . .'     .. '     .''.. '       '     .'           '     .''1          ' . .''                                                                                                                                                                                                                                  ..     .
                                                                                                                                                                                                                                                                                                                                                      '               '
                                                                                                                                                                                                                                                                                                                                                                          ,       ,
                                                                                                                                                                                                                                                                                                                                                                                      ' ' .
                                                                                                                                                                                                                                                                                                                                                                                         .  ,
                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                           '' .
                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                   :                7:
                                ,                                       PkiVIN#Am :.               . . '       . , ::           ..                   .                                                  .

        .. .                                    :(2itj; .
                                                                    '                   ...                        :. .Eq.. ....state:. .(q                                                         ...                              .(                   ...                        :. .(                        ...                            :. '(                    ...                         :. .:                   ...                       :.
    '


        '
            E.                      , .                             .
                                                                                        '
                                                                                            :                  .
                                                                                                                                                            Ixolkum   wc st- lkà
                                                                                                                                                                          . . . . .. .
                                                                                                                                                                   . . . . .. . ,. , ,'                                                                                                                                                                       . .''(              .                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                                                                                                                                                               )
        sjlziisl%dky4f
        '               r.      ..
                                                        - -             : . . . :j
                                                                         :.
                                                                        . .  .
                                                                                 'zn .
                                                                                 . r suy    : ..ktjri
                                                                                                    ;z
                                                                                                     .k
                                                                                                                                         .       ,znqoki ï . :. ori/ s.is/e
                                                                                                                                                   2.                    .
                                                                                                                                                                            : .s:
                                                                                                                                                                             ;.
                                                                                                                                                                                ...dkyce
                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                      -


        SI.
          ;IG Tyitjiguawril'i . , '    ' .:. .': 'jtqtà-
                                                       a :'t:igily'kuréj' . :'.':. . .'' .: :.. .. ..E
        PRix1ïkAAà:-D G ox'l
                    '.
                                    ltètsh ,'d    #kixT'kxhài E
                                                                        . .' .                                 .       '                                 ':                            .....'               ''.                      .. .'.                                                                  '            ''.                                 . '                         '               '                                ''
        xmx.Arlöxh'ulpe
                      ikipEy+:
                             xne :ù sQ    : ux:
                                                x,Arlï
                                                     .
                                                       oxé.li
                                                            .
                                                             œt.:op
                                                                 .
                                                                   - xn.ixp
                                                                         .
                                                                                               )
         ...
           y. œjg (V br,g1. : h.3 1gq.'2
                        .
                                       ..   r     ... . r .: g . :         g .'
                                                                              '.q
                                                                                .. .
                                                                                   ' . ') .
                                                                                     : :  .'
                                                                                           .)
                                                                                            . .::.                             -.                .           .        .                                           .                  .
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                      .               .
                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                ''              -                                                                                                  '                                                                                     ' '- .
                                                                                                               .                                                               .                                                                                     .      .                                                                                                     .. .    (. '                                              .(
                                                                                                                                                                                                                                                                         ..                                                                                                        ..                                                       ,

        jiW àiiu,'sM dâXt)r :
        ..
                .                       -
                                                                                        ..                                      .                    to at
                                                                                                                                                 à. u.k- .                         ..           .
                                                                                                                                                                                                        2.Morid, .S
                                                                                                                                                                                                                  ri
                                                                                                                                                                                                                   & 4% =+ dâypç. E... ... ,20;= g :
                                                                                                                                                                                                                      .        .                               . .                       .
                                                                                                                                                                                                                                                                                                                                                                                                                  ..yi
                                                                                                                                                                                                                                                                                                                                                                                                                     .u
                                                                                                                                                                                                                                                                                                                                                                                                                      .r
                                                                                                                                                                                                                                                                                                                                                                                                                       i.
                                                                                                                                                                                                                                                                                                                                                                                                                        dâ
        XURE'
        .
            I.
            .Y:.(signàfurjl
                ' :. .'
                           '. '.
                          ...
                                ..
                                        .           .                   .
                                                                                                                       .        .
                                                                                                                                         '.. . ... '.... ..:: .( 'SullttiiTi(Siguàtprej' ...
                                                                                                                                             ..                      ..                         ..                ..
                                                                                                                                                                                                                                                                                                                                                                      .                   . .                                              ..
        PAO XAME: :                                                                                        .                                 .
                                                                                                                                                     2                             .        .           E                                PW NY ùxpél                                                                  E                                                                                                        2
        RELATIONSO ID DEFENDXNTJ:                                                                                                                                                                                                    'QEI,ATIONSHIPO DEFENDANT:
                                                                                                                                                                                                                                                      .                  .. .
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                             .                .
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                          2
                                                                                                                                                                                                                                                                                                                                                                          .       .       : . u ..
                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                               . . (
            .                   ..              .               .   lv
                                                                     f'qjvv ..                        .. . .l                                    ..                  .. .ot
                                                                                                                                                                         0+xe
                                                                                                                                                                            w'                      ..                               .   r                - (ijty . .r                                            ..                                                      ..                  stàte.r                         -
        '                                                                                                                                                                          XPPVYVX'
                                                                                                                                                                                          LXV.ThkjCUUV:(
                                                                                                                                                                                            .
                                                                                                                                                                                                    .                     ..         .                                            y..                             j                         ;.                                        .

            baiç: :tot/,Laö%.
                            6
                            ; ,:..
                                    ...
                                                                    '
                                                                    '               ..                ..
                                                                                                           .
                                                                                                                               '
                                                                                                                               ' '           ..                      ,.
                                                                                                                                                                                                                                     ..   :. . . '.::. IZv L
                                                                                                                                                                                                                                      ùxiwtùggvxks:Mkjgskkk'f'tîtmdk
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                     ,,
                                                                                        (:                                                       '.                   .
